Citation Nr: 0831564	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to June 1970, which included service in 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA records disclose that in October 2007 the veteran was 
treated for pre-diabetes. On VA eye examination in October 
2007, the diagnosis was eye-related diabetes, diet 
controlled, type II. 

As there is conflicting evidence as to whether or not the 
veteran has diabetes mellitus, a VA medical examination is 
necessary to decide the claim and under the duty to assist 
further evidentiary development is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether he has 
diabetes mellitus.  The claims folder 
should be made available to the examiner 
for review. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


